IN THE SUPREME COURT OF THE STATE OF DELAWARE

J ONATH CHAPMAN, §
§
Defendant Below, § No. 616, 2014
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
' § Cr. ID No. 120823344
Plaintiff Below, §
Appellee. §

Submitted: December 30, 2014
Decided: January 26, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
O. R D E R

This 26th day of January 2015, upon consideration of the appellant’s opening
brief, the appellee’s motion to afﬁrm, and the record below, it appears to the Court
that: I

(l) The appellant, Jonath Chapman, ﬁled this appeal from the Superior
Court’s October 23, 2014 order sentencing him for his Violation of probation
(“VOP”). The State of Delaware has moved to afﬁrm the Superior Court’s
judgment on the ground that it is manifest on the face of Chapman’s opening brief

that the appeal is without merit.1 We agree and afﬁrm.

1 Supr. Ct. R. 25(a).

(2) The record reﬂects that, in October 2012, Chapman was indicted on
one count of Stalking, two counts of Non—Compliance with Bond Conditions, and
three counts of Harassment arising from his contact with a former girlfriend. On
April 16, 2013, Chapman pled guilty to Stalking and one count of Non-
Compliance with Bond Conditions. Chapman was sentenced, as a habitual
offender under 11 Del. C. § 4214(a), for Non—Compliance with Bond Conditions to
one year and forty-eight days of Level V incarceration with credit for forty-eight
days served. Chapman was sentenced for Stalking to three years of Level V
incarceration, suspended for twelve months of Level IV Work Release, suspended
after six months for eighteen months of Level III probation. Chapman did not
appeal his convictions or sentence, but did ﬁle several unsuccessful motions for
reduction or modiﬁcation of his sentence.

(3) On September 4, 2014, after Chapman had completed his sentence for
Non-Compliance with Bond Conditions, an administrative warrant was ﬁled for
Chapman’s VOP. The warrant alleged that Chapman was arrested for harassment
of his estranged wife. On October 23, 2014, the Superior Court found that
Chapman had violated his probation. Chapman was sentenced for Stalking to two
years and one month of Level V incarceration, suspended after eighteen months for
six months of Level IV probation, followed by eighteen months of Level III

probation. This appeal followed.

(4) In his opening brief on appeal, Chapman ﬁrst appears to challenge the
effectiveness of his counsel in connection with his 2013 guilty plea and the length
of his original sentence. These issues are not justiciable in this appeal. Chapman
did not appeal his 2013 guilty plea or sentence and may not collaterally attack his
2013 sentence in this appeal from a VOP.2 To the extent Chapman challenges the
Superior Court’s denial of his motions for modiﬁcation or reduction of his
sentence, those claims are also outside the scope of this appeal. Chapman may not
use this appeal from the Superior Court’s ﬁnding of a VOP to resurrect claims of
error that could have been, but were not raised in a timely appeal.3

(5) Chapman next argues that the Superior Court sentenced him too
harshly for his VOP because he suffers from medical problems with his right hand
and arm and the Superior Court judge was dissatisﬁed with his apology. Chapman
does not dispute that he violated his probation. This Court’s appellate review of a
sentence is extremely limited and generally ends upon a determination that the
sentence is within statutory limits.4 Once Chapman committed a VOP, the

Superior Court could impose any period of incarceration up to and including the

2 Taylor v. State, 2013 WL 1489392, at *1 (Del. Apr. 10, 2013) (concluding appellant’s
challenges to guilty pleas were not justiciable in appeal from VOP conviction and sentencing);
Eley v. State, 2006 WL 435592, at *1 (Del. Feb. 21, 2006) (holding appellant could not
collaterally attack sentences on convictions underlying VOP in appeal from VOP).

3 Cf. supra n.2.

4 Kurzmann v. State, 903 A.2d 702, 714 (Del. 2006).

balance of the Level V time remaining on Chapman’s sentence for Stalking.5 The
Level V sentence imposed by the Superior Court after Chapman’s VOP—two
years and one month, suspended after eighteen months for decreasing levels of
supervision—did not exceed the three years of Level V time previously suspended
and was within statutory limits.

(6) If Chapman’s contention that the Superior Court judge’s
dissatisfaction with his apology is an attempt to claim that the judge was biased or
exhibited a closed mind, the Court has no adequate basis to review such a claim.
Chapman failed to provide a transcript of the October 23, 2014 VOP hearing. In
the absence of a transcript, the Court cannot review a claim that the judge was
biased or exhibited a closed mind.6

(7) Finally, Chapman contends that his sentence exceeds SENTAC
guidelines and the Superior Court did not announce aggravating factors for
exceeding the SENTAC guidelines. It is well-settled that the SENTAC guidelines
are voluntary and non-binding and do not provide a basis for appeal of a sentence

that is within the authorized statutory limits.7 Even assuming in the absence of a

5 11 Del. 0. § 4334(0); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).

6 Rittenhouse v. State, 2014 WL 5690489, at *2 (Del. Nov. 3, 2014); T ricoche v. State, 525 A.2d
151, 154 (Del. 1987).

7 Siple v. State, 701 A.2d 79, 83 (Del. 1997).

transcript that the Superior Court did not announce aggravating factors during the

VOP hearing, this is not a basis for reversible error.8
NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is

GRANTED and the judgment of the Superior Court is AFFIRMED.
.BY THE COURT:

141%sz

Justice

3 Mayes v. State, 604 A.2d 839, 846 (De1.1992).